IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID J. GOODIEL,                            : No. 39 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ROBERT GILMORE, SUPERINTENDENT               :
OF SCI-GREENE, CORRECTIONAL                  :
INSTITUTION, ET AL.,                         :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.